Citation Nr: 9923763	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-32 521A	)	DATE
	)
	)


INTERLOCUTORY ORDER

In November 1995, the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to an effective 
date earlier than May 23, 1991, for the award of service 
connection for residuals of frostbite with axonal 
polyneuropathy.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), and a joint motion for remand was filed by 
the parties to the appeal in September 1996 (joint motion).  
The Court granted the joint motion, vacated the Board's 
November 1995 decision, and remanded the case to the Board.

After undertaking additional development of the case, the 
Board, in May 1998, remanded the veteran's claim for an 
earlier effective date to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston Massachusetts.  The 
Board noted in its remand that issues had been raised 
relating to whether RO decisions entered in 1946 and 1947 
had been subsumed by a subsequent Board decision in February 
1991, and whether the 1991 Board decision was itself the 
product of clear and unmistakable error (CUE).  As to the 
latter issue, the Board noted that, although final Board 
decisions could be challenged on the basis of CUE under a 
new law (now codified at 38 U.S.C.A. § 7111 (West Supp. 
1999)), the adjudication of such claims had been stayed 
until such time as implementing regulations could be 
promulgated.  The Board indicated that, when final 
regulations were issued, and the stay was lifted, the 
veteran's claim of CUE in the 1991 Board decision would be 
adjudicated.

In January 1999, the RO returned the veteran's case to the 
Board.  In February 1999, the CUE regulations pertaining to 
review of Board decisions became effective.  See Board of 
Veterans' Appeals:  Rules of Practice-Revision of Decisions 
on Grounds of Clear and Unmistakable Error, 64 Fed. Reg. 
2134, 2140 (1999).  On May 6, 1999, the Board notified the 
veteran that the new regulations had been promulgated, and 
furnished him a copy for his review.  The Board informed him 
that it would wait 60 days before adjudicating his request 
for review of the Board's 1991 decision, so that he would 
have time to review the regulations and to provide the 
required information and argument.  The Board further 
informed him that, unless he notified the Board that he did 
not want to proceed with his claim of CUE, the Board would 
proceed to adjudicate his request at the end of the 60-day 
period.

The 60-day response period expired in early July, and no 
communication has been received which indicates that the 
veteran desires to withdraw his request for review of the 
Board's 1991 decision.  Consequently, it is the Board's 
conclusion that it now has properly before it a motion for 
review of that decision on the grounds of CUE.

In this regard, the Board notes that on July 30, 1999, it 
received from the veteran a statement indicating that he 
wished to have a Board hearing at the RO.  Although that 
statement was received in response to a letter sent to him 
by the Board in May 1999, informing him that the Board 
member who had conducted a December 1993 hearing on the 
earlier effective date issue was no longer in the Board's 
employ, and that he was therefore entitled to another 
hearing, see 38 U.S.C.A. § 7107(c) (West Supp. 1999) and 38 
C.F.R. § 20.707 (1998), it is rather clear from the record 
that the CUE request and the claim for an earlier effective 
date are issues which are closely intertwined with one 
another.  (One question that may need to be addressed in the 
context of the claim for an earlier effective date is 
whether, assuming RO decisions in 1946 and 1947 were 
subsumed by the 1991 Board decision, the 1991 Board decision 
is itself clearly and unmistakably erroneous.)  
Consequently, the Board will construe the veteran's July 
1999 communication, not only as a request for a Board 
hearing on the effective date claim, but also as an 
ancillary motion for hearing on the CUE question, pursuant 
to the Board's Rule of Practice 1405(c).  See Board of 
Veterans' Appeals:  Rules of Practice-Revision of Decisions 
on Grounds of Clear and Unmistakable Error, 64 Fed. Reg. 
2134, 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1405(c)).

Under Rule of Practice 1405(c), a hearing on a motion for 
review of a final Board decision on the basis of CUE will 
not be granted without good cause.  Inasmuch as the CUE 
question in this case is intertwined with the veteran's 
pending appeal for an earlier effective date, and because 
the Board is remanding the earlier effective date claim to 
the RO for a Board hearing (due to current Board procedures 
which require separate handling of motions for review of 
Board decisions on the grounds of CUE, the remand of the 
earlier effective date issue is the subject of a separate 
disposition), it would appear prudent to permit the veteran 
to also offer argument at that hearing on the underlying CUE 
question.  The Board therefore finds that good cause for the 
hearing has been shown.

The motion for a hearing is granted.  The veteran will be 
permitted to submit argument on the CUE motion during the 
Board hearing to be held pursuant to the Board's remand of 
the claim for an earlier effective date.



		
	MARK F. HALSEY
Member, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
Court.  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999); Wilson 
v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking 
to appeal an issue to the Court must first obtain a final 
BVA decision on that issue.")  This is a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the veteran's motion for review of the Board's 
February 1991 decision.


